DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage devices storing” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “storage devices storing” recited in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112].” - MPEP 2161.01(I). 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 26 and 29 are rejected for dependency on 25 and 28 respectively.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations “storage devices storing” recited in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Dependent claims incorporate all of the limitations of their respective independent or intervening claim(s) and are rejected on the same basis.

	

	

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Deutsch et al. (US Patent Application Publication 2019/0138333), referred to as Deutsch herein.
Fitzgerald et al. (US Patent Application Publication 2018/0321951), referred to as Fitzgerald herein.
Weichsel et al. (US Patent Application Publication 2021/0151961), referred to as Weichsel herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Fitzgerald.


Regarding claim 1, Deutsch discloses a method of installing a system by dynamically recommending actions for system installation, the method comprising (Deutsch, Abstract with ¶0046, 
accessing digital twin information from a digital twin stored on a cloud server through an interactive assistant stored on the cloud server for system installation (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 1 with ¶0041-¶0044 and ¶0053 – cloud computing);
assigning a designated worker by the interactive assistant for system installation (Deutsch, ¶0076 – suggested course of action may include suggesting a specific operator to perform the action);
displaying an installation map on a display of the 


However, Deutsch appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fitzgerald discloses a digital assistant including instructions informed by past installations (Fitzgerald, Abstract with ¶0001-¶0002), including
mobile communication device (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device), 
performing system installation by repeatedly performing operations until the system is installed, the operations comprising: based on images from an imaging device by using the interactive assistant (Fitzgerald, ¶0008-¶0010, ¶0064-¶0065, Fig. 6 with  ¶0084-¶0085 – installation guidance is provided in response to analysis of images captured of the installation); 
determining whether recommended action is performed correctly by analyzing the information and images from the imaging device using the interactive assistant; responding to an incorrect performance of the recommended action by recommending the action to be performed and performing the recommended action until the performance of the recommended action is correct using the interactive assistant (Fitzgerald, ¶0060-¶0062 – based on received feedback, detection of incorrect configuration causes adjusted guidance to correct the configuration. ¶0003, ¶0010 – feedback can be images captured by the client device. ¶0072 – installation progress is monitored and continued until installation is complete. See also ¶0030 – wiring issues identified in captured images and ¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a mobile device 

Regarding claim 3, Deutsch as modified discloses the elements of claim 1, and further discloses wherein the mobile computing device comprises one of a smartphone, a tablet, a smartwatch, a smart glass, a smart helmet, and a laptop (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device).

Regarding claim 4, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the digital twin information comprises a virtual representation of the system installed in a building (Deutsch, Abstract – virtual representation. ¶0056 – elevator, healthcare. ¶0073 – gas turbine in a manufacturing plant).

Regarding claim 5, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the digital twin information comprises a virtual representation of a component for the system (Deutsch, Abstract – virtual representation. Figs. 2 and 4 – components such as rotors, software, injectors, combustion chamber, etc.).

Regarding claim 6, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the operation of recommending the action to be performed further comprises recommending the action to be performed by the designated worker based on analysis of digital twin information, images from the imaging device, and text inputted by the designated worker from the mobile computing device (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for 

Regarding claim 7, Deutsch as modified discloses the elements of claim 1, and further discloses wherein the operation of recommending the action to be performed includes outputting the recommended action to the designated worker by using the display of the mobile computing device, a speaker of the mobile computing device, or the display and the speaker (Deutsch, Fig. 4 with ¶0073-¶0076 – suggested course of action for a suggested operator. See also ¶0062 – audio interface, display panel).

Regarding claim 8, Deutsch as modified discloses the elements of claim 1 above, and further discloses wherein the operation of determining whether recommended action is performed correctly further comprises determining whether the recommended action is performed by analyzing the digital twin information, the images from the imaging device, and text inputted by the designated worker from the mobile computing device using the interactive assistant (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. ¶0072 – user completion text entry).

Regarding claim 9, Deutsch discloses a non-transitory computer readable medium storing software comprising instructions executable by one or more computers, which, upon such execution, cause the one or more computers to (Deutsch, Abstract with ¶0046, ¶0060-¶0061 – knowledge 
access digital twin information from a digital twin stored on a cloud server through an interactive assistant stored on the cloud server for system installation (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 1 with ¶0041-¶0044 and ¶0053 – cloud computing);
assign a designated worker by the interactive assistant for system installation (Deutsch, ¶0076 – suggested course of action may include suggesting a specific operator to perform the action);
display an installation map on a display of a 


However, Deutsch appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fitzgerald discloses a digital assistant including instructions informed by past installations (Fitzgerald, Abstract with ¶0001-¶0002), including
mobile communication device (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device), 
performing system installation by repeatedly performing operations until the system is installed, the operations comprising: based on images from an imaging device by using the interactive assistant (Fitzgerald, ¶0008-¶0010, ¶0064-¶0065, Fig. 6 with  ¶0084-¶0085 – installation guidance is provided in response to analysis of images captured of the installation); 
determining whether recommended action is performed correctly by analyzing the digital twin information and images from the imaging device using the interactive assistant; responding to an incorrect performance of the recommended action by recommending the action to be performed and performing the recommended action until the performance of the recommended action is correct using the interactive assistant (Fitzgerald, ¶0060 - ¶0062 – based on received feedback, detection of incorrect configuration causes adjusted guidance to correct the configuration. ¶0003, ¶0010 – feedback can be images captured by the client device. ¶0072 – installation progress is monitored and continued until installation is complete. See also ¶0030 – wiring issues identified in captured images and ¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a mobile device for recording installation images for analysis and receiving installation correction instructions based on 

Regarding claim 11, Deutsch as modified discloses the elements of claim 9, and further discloses wherein the mobile computing device comprises one of a smartphone, a tablet, a smartwatch, a smart glass, a smart helmet, and a laptop (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device).

Regarding claim 12, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the digital twin information comprises a virtual representation of the system installed in a building (Deutsch, ¶0056 – elevator, healthcare. ¶0073 – gas turbine in a manufacturing plant).

Regarding claim 13, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the digital twin information comprises a virtual representation of a component for the system (Deutsch, Figs. 2 and 4 – components such as rotors, software, injectors, combustion chamber, etc.).

Regarding claim 14, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the operation of recommending the action to be performed further comprises recommending the action to be performed by the designated worker based on analysis of digital twin information, images from the imaging device, and text inputted by the designated worker from the mobile computing device (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions).

Regarding claim 15, Deutsch as modified discloses the elements of claim 9, and further discloses wherein the operation of recommending the action to be performed includes outputting the recommended action to the designated worker by using the display of the mobile computing device, a speaker of the mobile computing device, or the display and the speaker (Deutsch, Fig. 4 with ¶0073-¶0076 – suggested course of action for a suggested operator. See also ¶0062 – audio interface, display panel).

Regarding claim 16, Deutsch as modified discloses the elements of claim 9 above, and further discloses wherein the operation of determining whether recommended action is performed correctly further comprises determining whether the recommended action is performed by analyzing the digital twin information, the images from the imaging device, and text inputted by the designated worker from the mobile computing device using the interactive assistant (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions. ¶0072 – user completion text entry).


Regarding claim 17, Deutsch discloses an interactive assistant for installing a system and for dynamically recommending one or more actions for installing the system, the interactive assistant comprising (Deutsch, Abstract with ¶0046, ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance):

access digital twin information from a digital twin stored on a cloud server through an interactive assistant stored on the cloud server for system installation (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fig. 1 with ¶0041-¶0044 and ¶0053 – cloud computing);
assign a designated worker by the interactive assistant for system installation (Deutsch, ¶0076 – suggested course of action may include suggesting a specific operator to perform the action);
display an installation map on a display of a 


However, Deutsch appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fitzgerald discloses a digital assistant including instructions informed by past installations (Fitzgerald, Abstract with ¶0001-¶0002), including
mobile communication device (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device), 
performing system installation by repeatedly performing operations until the system is installed, the operations comprising: based on images from an imaging device by using the interactive assistant (Fitzgerald, ¶0008-¶0010, ¶0064-¶0065, Fig. 6 with  ¶0084-¶0085 – installation guidance is provided in response to analysis of images captured of the installation); 
determining whether recommended action is performed correctly by analyzing the digital twin information and images from the imaging device using the interactive assistant; responding to an incorrect performance of the recommended action by recommending the action to be performed and performing the recommended action until the performance of the recommended action is correct using the interactive assistant (Fitzgerald, ¶0060 - ¶0062 – based on received feedback, detection of incorrect configuration causes adjusted guidance to correct the configuration. ¶0003, ¶0010 – feedback can be images captured by the client device. ¶0072 – installation progress is monitored and continued until installation is complete. See also ¶0030 – wiring issues identified in captured images and ¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include a mobile device 

Regarding claim 19, Deutsch as modified discloses the elements of claim 17, and further discloses wherein the mobile computing device comprises one of a smartphone, a tablet, a smartwatch, a smart glass, a smart helmet, and a laptop (Fitzgerald, ¶0063 – personal computing device such as a cellular or tablet device).

Regarding claim 20, Deutsch as modified discloses the elements of claim 17 above, and further discloses wherein the operation of recommending the action to be performed further comprises recommending the action to be performed by the designated worker based on analysis of digital twin information, images from the imaging device, and text inputted by the designated worker from the mobile computing device (Deutsch, Abstract with ¶0060-¶0061 – knowledge elements based on digital twin provided for installation of parts as part of repair or maintenance. Fitzgerald, ¶0003-¶0004, ¶0009-¶0010, ¶0067 – tailored installation guidance based on images to correct the configuration. ¶0043, ¶0070 – previous and current textual search information is used to tailor instructions).


Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch in view of Fitzgerald in further view of Weichsel.

Regarding claim 2, Deutsch as modified discloses the elements of claim 1 above. However, Deutsch as modified appears not to expressly disclose wherein the designated worker is a robot.

wherein the designated worker is a robot (Weichsel, ¶0008-¶0015 – assistant determines whether the assembly should be performed by an assembler or a robot. See also Fig. 2 with ¶0030-¶0031, ¶0037-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include selecting a robot as the designated worker depending on the task based on the teachings of Weichsel. The motivation for doing so would have been to improve efficiency and timeliness by best using the available resources (Weichsel, ¶0008).

Regarding claim 10, Deutsch as modified discloses the elements of claim 9 above. However, Deutsch as modified appears not to expressly disclose wherein the designated worker is a robot.
However, in the same field of endeavor, Weichsel discloses a computer assistant for installation (Weichsel, Abstract), including
wherein the designated worker is a robot (Weichsel, ¶0008-¶0015 – assistant determines whether the assembly should be performed by an assembler or a robot. See also Fig. 2 with ¶0030-¶0031, ¶0037-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include selecting a robot as the designated worker depending on the task based on the teachings of Weichsel. The motivation for doing so would have been to improve efficiency and timeliness by best using the available resources (Weichsel, ¶0008).

Regarding claim 18, Deutsch as modified discloses the elements of claim 17 above. However, Deutsch as modified appears not to expressly disclose wherein the designated worker is a robot.
However, in the same field of endeavor, Weichsel discloses a computer assistant for installation (Weichsel, Abstract), including
wherein the designated worker is a robot (Weichsel, ¶0008-¶0015 – assistant determines whether the assembly should be performed by an assembler or a robot. See also Fig. 2 with ¶0030-¶0031, ¶0037-¶0039).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assistant of Deutsch to include selecting a robot as the designated worker depending on the task based on the teachings of Weichsel. The motivation for doing so would have been to improve efficiency and timeliness by best using the available resources (Weichsel, ¶0008).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Conner et al. (US Patent Application Publication 2015/0325047) – Overlaid repair instructions including map data for directed repair personnel. 
Xu et al. (US Patent Application Publication 2018/0136617) – Digital twins used in a power plant to model the state of physical assets of the plant.
Kjallstrom et al. (US Patent Application Publication 2020/0160607) – Digital twin representation used to assist maintenance workers.
Nuthi et al. (US Patent Application Publication 2020/0210850) – Digital twin used in assisting with maintenance diagnostics.
Scott (US Patent Application Publication 2016/0085426) – overlaid installation and repair instructions mapped to received imagery.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.